IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY SCOTT,                          : No. 153 EM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
THE COURT OF COMMON PLEAS OF            :
PHILADELPHIA COUNTY,                    :
                                        :
                   Respondent           :


                                     ORDER


PER CURIAM
      AND NOW, this 13th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.